OPINION — AG — ** VACANCY — COUNTY COMMISSIONER — DEATH — PUBLIC OFFICE ** (1) WHEN AN INCUMBENT COUNTY COMMISSIONER DIES AFTER BEING REELECTED BUT BEFORE BEGINNING HIS NEW TERM THE GOVERNOR MAY APPOINT A SUCCESSOR COMMISSIONER TO SERVE THE REMAINDER OF THE TERM ENDING THE FOLLOWING JANUARY PURSUANT TO ARTICLE VI, SECTION 13 SINCE THE LEGISLATURE HAS NOT PROVIDED FOR THIS TYPE OF VACANCY IN 26 O.S. 12-111 [26-12-111] — OPINION NO. 81-225 IS HEREBY WITHDRAWN TO THE EXTENT THAT IT RESTRICTS THE GOVERNOR'S POWER TO APPOINT ONLY TO MAINTAIN A BARE MAJORITY ON THE BOARD OF COUNTY COMMISSIONERS. (2) WHEN A PERSON IS ELECTED TO THE OFFICE OF COUNTY COMMISSIONER BUT DIES BEFORE HIS TERM OF OFFICE BEGINS THE GOVERNOR HIS REQUIRED TO CALL A SPECIAL ELECTION PURSUANT TO 26 O.S. 12-111 [26-12-111] TO FILL THE IMPENDING VACANCY DEFINED IN 51 O.S. 3.1 [51-3.1] (GOVERNOR, VACANCY, FILLING, APPOINTMENT) CITE: OPINION NO. 81-225, ARTICLE VI, SECTION 13, 19 O.S. 131 [19-131](B), 26 O.S. 12-111 [26-12-111], 26 O.S. 12-112 [26-12-112], 26 O.S. 12-113 [26-12-113], 51 O.S. 8 [51-8], 51 O.S. 15 [51-15] (THOMAS L. SPENCER)